EXHIBIT 10.1
[echologo.jpg]
November 14, 2011


Platinum Partners Liquid Opportunity Master Fund L.P.
Platinum-Montaur Life Sciences, LLC
152 West 57th Street, 4th Floor
New York, New York 10019


Re:           Exercise of Series 1 and Series 2 Warrants


Ladies and Gentlemen:
 
    We are contacting you as holders of Series 1 warrants to purchase common
stock, $0.01 par value per share (“Common Stock”), of Echo Therapeutics, Inc.
(“Echo”) at an exercise price per share of $1.50 (each, a “Series 1 Warrant”)
and Series 2 warrants to purchase Common Stock at an exercise price per share of
$2.50 (each, a “Series 2 Warrant”), all of which were acquired in Echo’s Series
D Preferred Stock offering.


    The purpose of this letter is to confirm our understanding that Platinum
Partners Liquid Opportunity Master Fund L.P. and Platinum-Montaur Life Sciences,
LLC intend to exercise Series 1 Warrants and Series 2 Warrants with a total
aggregate exercise price of $2 million during the period beginning on November
15, 2011 and ending on December 31, 2011 (the “Election Period”). In
consideration for such voluntary exercise, Echo will amend that number of your
Series 2 Warrants as is equal to the number of Series 1 Warrants (each, an
“Amended Warrant”) you exercise such that the exercise price of each Amended
Warrant will be $1.50 per share.  The Amended Warrants must be exercised
simultaneously with the related Series 1 Warrants.  For purposes of clarity, if
you elect to exercise 10,000 Series 1 Warrants during the Election Period, then
Echo will amend the exercise price of 10,000 of your Series 2 Warrants to $1.50
per share and the exercise price of any additional Series 2 Warrants you own
will remain at $2.50 per share.
   
    To exercise your Series 1 Warrants during the Election Period and receive
the corresponding reduction in the exercise price of your Series 2 Warrants,
please return (1) a completed Exercise Notice (attached to this letter) for your
Series 1 Warrants; (2) a completed Exercise Notice for the same number of your
Series 2 Warrants; and (3) confirmation of the allocation of shares between
Common Stock and Series C Preferred Stock to Kimberly Burke, Echo’s General
Counsel, via email at kburke@echotx.com or via fax at 215-717-4109 no later than
5:00 p.m. ET on December 31, 2011.  Checks or wires for the aggregate amount of
the Series 1 and Series 2 exercise price also must be received by 5:00 p.m. ET
on December 31, 2011.
 
    At your election, for so long as the issuance of Common Stock is not
prohibited by the 4.99% beneficial ownership restriction described in Section
2(e) of the Series 1 Warrants and the Series 2 Warrants, you may receive, on
exercise, either Common Stock or Series C Preferred Stock convertible into that
number of shares of Common Stock that you would otherwise be entitled to receive
upon the warrant exercises described herein.  In the event that the exercise of
such warrants would result in you and your affiliates beneficially owning (as
calculated pursuant to Rule 13d-3 under the Securities Exchange Act) in excess
of 4.99% of the outstanding Common Stock of the Company as set forth in Section
2(e) of the Series 1 Warrants and the Series 2 Warrants, in lieu of the issuance
of shares of Common Stock in excess of such restriction, the Company shall issue
to you a number of shares of its Series C Preferred Stock convertible into the
aggregate number of shares of Common Stock issuable by the Company pursuant to
the exercise described herein in excess of such 4.99% beneficial ownership
restriction.  For purposes of determining the amount of such excess, the Company
will rely on your good faith representations as to your current beneficial
ownership and your understanding of the amount of Common Stock of the Company
currently outstanding (as determined by reference to section 13(d) of the
Securities Exchange Act and the rules promulgated thereunder).
 
 
 

--------------------------------------------------------------------------------

 
 
    If you are in agreement with the terms set forth above, please sign one copy
of this letter and return it to the undersigned at your earliest convenience.


Regards,


/s/ Patrick T. Mooney
Patrick T. Mooney
Chief Executive Officer and President


Acknowledged and agreed to this 14th day of November, 2011:


Platinum Partners Liquid Opportunity Master Fund L.P.


By: /s/ Michael Goldberg
Name: Michael Goldberg
Title: Portfolio Manager


Platinum-Montaur Life Sciences LLC


By: /s/ Michael Goldberg
Name: Michael Goldberg
Title: Portfolio Manager


Echo Therapeutics, Inc.    8 Penn Center    1628 JFK Boulevard, Suite
300    Philadelphia, PA 19103    p: 215.717.4100    f: 215.717.4109